Citation Nr: 0307700	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-04 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heat 
stroke residuals.

(The issue of entitlement to service connection for heat 
stroke residuals will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1973, 
as well as additional unverified reserve component service.  
This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO denied a request to reopen a 
claim of entitlement to service connection for heat stroke 
residual.  The veteran disagreed with the denial of that 
request in November 2001, and after a statement of the case 
was issued in March 2002, he perfected timely substantive 
appeal of that determination later that same month.  

The veteran requested a Travel Board hearing.  That hearing 
was conducted by the undersigned Veterans Law Judge in 
September 2002.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the claim 
of entitlement to service connection for heat stroke 
residuals.  When development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.




FINDINGS OF FACT

1.  A claim of entitlement to service connection for heat 
stroke residuals was denied by a rating decision issued to 
the veteran in June 1998; a timely appeal was not received 
following notification of the decision.

2.  The evidence associated with the record since the June 
1998 rating decision bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and the new evidence must be 
considered in order to fairly decide the merits of this 
claim.


CONCLUSION OF LAW

The June 1998 rating decision, which denied service 
connection for heat stroke residuals, is final; new and 
material evidence to reopen the claim has been submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for heat stroke residuals.  In particular, the 
veteran contends that he incurred a heat stroke during active 
duty for training in Germany.  He has submitted two buddy 
statements from individuals who were present at that active 
duty for training.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), that apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001).  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

VA must notify the veteran of evidence and information 
necessary to substantiate his or her claim and inform the 
veteran whether the veteran or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

By the discussion in the August 2001 rating decision, and by 
the March 2002 SOC, the veteran was informed generally of the 
requirement to submit new and material evidence to reopen a 
claim, and was informed of the evidence required to establish 
service connection.  In March 2003, the Board specifically 
advised the veteran of enactment of the VCAA and of the 
provisions of that enactment.  He was informed of the revised 
definition of new and material evidence and offered the 
opportunity to submit or identify medical or other evidence 
that might be new and material to reopen his claim.  The 
veteran was advised of his responsibility to identify 
evidence and VA's responsibility to obtain identified 
evidence.  The veteran has responded to this letter, stating 
that he has no additional evidence to offer since his Travel 
Board hearing.

The duty to inform the veteran of the evidence necessary to 
reopen his claim was fully met by the Board letter issued in 
March 2003.  The veteran has specifically indicated he has 
nothing further to provide or identify.  Any duty to assist 
or notify the veteran regarding a request to reopen a claim, 
including as specified in the VCAA, has been met in this 
case.  In particular, the Board notes that the request to 
reopen a claim of entitlement to service connection for heat 
stroke residuals has been granted, and the claim has been 
reopened.  As the determination to this point is favorable, 
and the reopened claim will be developed, no further action 
to comply with the VCAA would be in the veteran's interests.  

Analysis

Although the veteran's claim for service connection for 
residuals of a heat stroke was denied in 1998, the veteran 
may reopen the claim, if he submits new and material 
evidence.  38 U.S.C.A. § 5108; Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  The veteran contends that he has submitted 
such evidence, and the Board agrees.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The applicable regulation, 38 C.F.R. § 3.156, as in effect 
prior to August 2001, does not identify the qualities 
evidence must have to be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Evidence submitted since the prior final denial, 
however, should "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  As previously noted, however, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000 so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board.  

The evidence of record at the time of the 1998 rating 
decision denying service connection for residuals of a heat 
stroke included the report of an examination conducted in 
November 1997, an April 1998 electroencephalogram report, and 
an April 1998 VA examination report.  As noted by the RO in 
the rating decision, the clinical evidence of record did not 
include any report of a diagnosis of heat stroke residuals. 

Some of the additional evidence obtained since the June 1998 
includes private treatment records dated in October 1998.  
These records show that the veteran received inpatient and 
outpatient treatment for a psychiatric disorder.  VA clinical 
records dated from February 1998 to June 2001 reflect that 
the veteran had impairment of cognition and information 
processing.  The reported diagnoses were organic brain 
syndrome with psychosis, delusional disorder, cognitive 
defect, and infarct of basal ganglia.  Magnetic resonance 
imaging (MRI) of the brain in November 2000 disclosed old 
bilateral basal ganglion lacunar infarctions and a small 
retention cyst, right maxillary sinus.  

In addition, the veteran has submitted letters from two 
former service comrades who stated that they observed the 
veteran collapse during a two-week period of active duty for 
training conducted in Germany in 1984.  The veteran has 
testified regarding the circumstances of that collapse, 
stating he had heat exhaustion or a heat stroke.  He stated 
that his performance deteriorated after that, and he has 
never regained full functioning.  The veteran contends that 
he manifested residuals of that injury prior to a head injury 
in 1990 when he was beaten with a garden rake.  

It is clear that the veteran's testimony and the letters from 
the former fellow service members constitute new and material 
evidence, as these letters support the veteran's contention 
that he had a medical problem while he was on active duty for 
training with a reserve component.  He contends that the 
medical episode experienced during his active duty for 
training resulted in brain injury.  

This evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously submitted, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
New and material evidence has been submitted, and the Board 
agrees with the RO determination that the claim must be 
reopened.

Once a claim is reopened, VA must determine whether all 
duties to develop the claim have been met and whether the 
evidence of record is sufficient to allow review on the 
record.  In this case, further development of the evidence is 
required under the VCAA because the records of the veteran's 
reserve component service in 1984 are not included with the 
claim folder.  As noted in the Introduction, after that 
development is completed, the issue of entitlement to service 
connection for residuals of a heat stroke will be addressed 
in a separate decision. 


ORDER

The request to reopen a claim of entitlement to service 
connection for residuals of a heat stroke, and to this extent 
the appeal is allowed.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

